 PLUMBERS AND PIPEFITTERS LOCAL UNION NO. 403Plumbers and Pipefitters Local Union No. 403, af-filiated with the United Association of Journey-men and Apprentices of the Plumbing and Pipe-fitting Industry, AFL-CIO (Pullman PowerProducts) and Celestino Manuel Martin, JohnP. Martin, and Kenneth M. Baldwin. Cases 31-CB-3860, 31-CB-3938, and 31-CB-3969March 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn September 10, 1981, Administrative LawJudge Clifford H. Anderson issued the attachedDecision in this proceeding.' Thereafter, Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Plumbers and Pipefitters Local Union No. 403, af-filiated with the United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry, AFL-CIO, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(g):"(g) Cause, at its expense, the attached notice tobe printed in any newsletter or newspaper preparedby the Union and distributed to its members."On September 14, 1981, the Administrative Law Judge issued anErrata to his Decision.2 The Administrative Law Judge inadvertently stated that the Employ-er's shutdown of work was to take effect on June 1, 1980, when in factthe shutdown was effective July 1, 1980. The Administrative Law Judgealso inadvertently referred to June 22, instead of July 22, as the allegedcommencement of Respondent's refusal to dispatch nonmembers, andstated that the contract ratification process occurred in June and August,rather than July and August. We hereby correct these errors.I In view of the fixed number of identified discriminatees and the Ad-ministrative Law Judge's provision for the posting and distribution of thenotice, we find it unnecessary to require Respondent to publish the noticein a newspaper of general circulation. We shall delete this provision fromthe Administrative Law Judge's recommended Order and modify thenotice accordingly.261 NLRB No. 402. Substitute the attached Appendix for that ofthe Administrative Law Judge.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Board has ordered us to:1. Obey the terms of this notice.2. Publish this notice in any union news-letter or newspaper.3. Mail a copy of this notice to PullmanPower Products, to all Plumbers localunions in Plumbers District 16, to all Plumb-ers local unions whose members were dis-criminated against by us, and to all employ-ee applicants who were denied employmentopportunities by us because they were notmembers of Plumbers and Pipefitters LocalUnion No. 403, affiliated with the UnitedAssociation of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry,AFL-CIO.The National Labor Relations Act prohibits unionsfrom causing or attempting to cause an employerto discriminate against an employee because of hismembership or lack of membership in a union.Union-operated exclusive hiring halls must be oper-ated on a nondiscriminatory basis.WE WILL NOT cause or attempt to causePullman Power Products or any other employ-er to discriminate against any of the followingemployees, or any other employees, because oftheir lack of membership in Local 403 by fail-ing to allow them to sign our hiring hall out-of-work books, or by not dispatching themconsistent with nondiscriminatory applicationof the contractually established hiring hall re-ferral system.Steve SelbyArthur MathisCharles GambleHarold HolderDon TilleyLeo BernhardtAndrew PeakRick DumouchelleVirgil WalkerAl FurtadoSherman ConnerGeorge CarlRichard SimsBen Koens257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAngelo Guidice Sadao YabunoKenneth Baldwin Sage DibbleJohn Hughes John NagyDoug King Terry DenningKen Harris John MartinCelestino Martin John MaloneyWE WILL NOT operate our exclusive hiringhall in a manner which discriminates againstnonmembers or Local 403 and/or discrimi-nates against members of other locals affiliatedwith the United Association.WE WILL NOT refuse to allow members oflocal unions affiliated with the United Associ-ation other than Local 403 to register on thehiring hall out-of-work lists.WE WILL NOT fail and refuse to dispatchmembers of local unions affiliated with theUnited Association other than Local 403 whowould have been dispatched in accordancewith contractually established referral systempolicy and practice but for our discriminationagainst them.WE WILL NOT threaten and coerce employ-ees by telling them that the Union caused theJuly 1980 Pullman Power Products job shut-down and thereafter caused the job to be re-dispatched through the union hiring hall inorder to eliminate from employment membersof local unions other than Local 403 and to re-place those employees with members of Local403.WE WILL NOT require employee referral ap-plicants who are members of local unionsother than Local 403 to sign their travel cardsin a manner indicating they were no longerseeking work in the area thus allowing theUnion to terminate their future employmentopportunities at will.WE WILL NOT threaten employees withharm, loss of employment, or denial of futureemployment unless they drop charges filedwith the National Labor Relations Boardagainst Local 403.WE WILL NOT in any like or related mannerrestrain or coerce employees or cause employ-ers to restrain or coerce employees in the exer-cise of the rights guaranteed them in Section 7of the National Labor Relations Act.WE WILL notify each employee namedabove and Pullman Power Products that wehave no objection to said employees' employ-ment and/or continued employment.WE WILL make the employees named abovewhole for losses they may have suffered asresult of our discrimination against them, withappropriate interest.WE WILL keep and retain for the periodPullman Power Products employs our hiringhall to procure unit employees at the projectpermanent written records of our hiring andreferral operations which will be adequate todisclose fully the basis on which each referralis made, and, upon the request of the RegionalDirector for Region 31, or his agents, makeavailable for inspection, at all reasonable times,any records relating in any way to the hiringand referral system.WE WILL submit four quarterly reports tothe Regional Director, due 10 days after theclose of each calendar quarter, concerning theemployment of the nonmember applicantslisted above. Such reports shall include thedate and number of job applications made tous, the date and the number of actual job re-ferrals by us, and the length of such employ-ment during such quarter period.WE WILL place the referral registers, for theabove-described period, on a table or ledge inthe hiring hall for easy access and inspectionby the applicants, as a matter of right, uponthe completion of each day's entries in suchregisters.PLUMBERS AND PIPEFITTERS LOCALUNION No. 403, AFFILIATED WITHTHE UNITED ASSOCIATION OF JOUR-NEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUS-TRY, AFL-CIODECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This matter was heard before me on April 21, 22, and 23,1981, in Santa Maria, California, and on May 4, 1981, inSan Luis Obispo, California. The case arose as follows.On August 13, 1980, Celestino Manuel Martin filed acharge in Case 31-CA-10318 against Pullman PowerProducts (herein the Employer) and a charge in Case 3-CB-3860 against Plumbers and Pipefitters Local UnionNo. 403, affiliated with the United Association of Jour-neymen and Apprentices of the Plumbing and PipefittingIndustry, AFL-CIO (Respondent or the Union and theUnited Association or the Plumbers International respec-tively). On September 30, 1980, the Regional Directorfor Region 31 of the National Labor Relations Board(Regional Director and Board, respectively) issued anorder consolidating cases, consolidated complaint andnotice of hearing with respect to these two cases. OnOctober 10, 1980, John P. Martin filed a charge in Case31-CB-3938 against Respondent which he amended onNovember 24, 1980. On November 24, 1980, Martin fileda charge in Case 31-CA-10656 against the Employer. On258 PLUMBERS AND PIPEFITTERS LOCAL UNION NO. 403October 31, 1980, Ken M. Baldwin filed a charge in Case31-CB-3969 against Respondent which he amended onDecember 16, 1980. On December 29, 1980, the RegionalDirector issued an order consolidating cases, amendedconsolidated complaint and notice of hearing consolidat-ing all of the above cases. On March 10, 1981, the Re-gional Director issued an order severing cases and with-drawing in part amended consolidated complaint andnotice of hearing severing Cases 31-CA-10318 and 31-CA-10656 from the instant proceeding.All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to exam-ine and cross-examine witnesses, to argue orally, and tofile post-hearing briefs.'Upon the entire record2herein, including briefs sub-mitted by the General Counsel and Respondent, andfrom my observation of the witnesses and their demea-nor, I make the following:3FINDINGS OF FACTI. JURISDICTIONThe Employer is a division of the M. W. Kellog Com-pany, a Delaware corporation which is in turn a subsidi-ary of Wheelabrator-Fry.4At all relevant times the Employer has performed pipeinstallation work at a nuclear power plant under con-struction for the Pacific Gas Electric Company at DiabloCanyon, California (Project or Diablo Canyon). TheEmployer has annually enjoyed revenues in the millionsof dollars from its Project work and annually purchasesgoods and materials for its Project work of a value ex-ceeding $50,000 from suppliers located outside the Stateof California.II1. THE LABOR ORGANIZATIONRespondent is an organization which exists for thepurpose, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work.At all relevant time Gene Davis has been Respond-ent's president and the Union's job steward for the Em-ployer's employees at the Project. C. Ray Skidgel hasbeen Respondent's business manager and Bobbie T.Swearengen has been Respondent's dispatcher/secretary.Don Bachus and Ray Tillman have been members of Re-'The date for submission of briefs was set at the close of the hearingfor June 8, 1981, but was extended by the Deputy Chief AdministrativeLaw Judge until July 8, 1981.'The General Counsel's unopposed motion to correct the transcript isgranted.3 A significant portion of the facts appearing below were not disputed.Unless otherwise noted, these findings are based upon admitted pleadings,stipulations, admissions, unchallenged documents, or the uncontested tes-timony of credible witnesses.'Apparently the corporate structure and ownership of the Employer'scontrolling corporations were in flux in 1980 with a formal change incorporate ownership occurring on November 6, 1980. The legal titles ofthe various holding entities at various times are unnecessary to resolve inthis proceeding. For that reason I have deleted the attribution of the Em-ployer as "a division of Pullman, Inc." in the original case caption andhave not substituted any other divisional ascription.spondent's executive board. Each has at relevant timesbeen an agent of Respondent.sIll. THE ALLEGED UNFAIR LABOR PRACTICESA. ContentionsThe General Counsel in its final amended consolidatedcomplaint, as further amended orally at the hearing, al-leges various statements by Respondent's agent made toemployees and employee applicants as violative of Sec-tion 8(bXIXA) of the National Labor Relations Act. Itfurther alleges that Respondent engaged in a course ofconduct designed to discriminate against nonmemberswho were employed by the Employer by failing and re-fusing to allow the hiring hall registration of, or topermit the dispatch of, employees to the Employer be-cause of the lack of membership of the referred employ-ee in the Union in violation of Section 8(bXlXA) and (2)of the Act.Respondent generally denies the conduct attributed toits agents and further denies that certain of the conductalleged is violative of the Act. With respect to the alle-gations regarding the prevention of return of the Em-ployer's nonmember employees to their former employ-ment and the registration and dispatch refusals, Respond-ent makes several arguments. First, Respondent attacksthe sufficiency of the amended complaint to create avalid "class" of discriminatees without first meeting theprocedural requirements of the Federal Rules of CivilProcedure for certification of such a class. Second, onthe merits, Respondent alleges that the actions its agentsundertook with respect to the dispatch of employeeswere motivated by legitimate trade union objectives freefrom any consideration of impermissible preference basedon membership or nonmembership in the Union.B. Events1. Backgrounda. The bargaining relationship and dispatchingprocedureThe Employer and its predecessor companies havebeen engaged in the installation of piping, pipe supports,and pipe break restraints at the Project for many years.In so doing it primarily employs pipefitters and welders.The Employer and the United Association, the Interna-tional Union of which Respondent is but one of many af-filiated local unions (locals), have at relevant times had acollective-bargaining relationship covering a unit of em-ployees including the pipefitting and welders employedby the Employer at the Project (unit). This relationshiphas been reflected at all relevant times in a collective-bargaining agreement (National Agreement) covering theunit which provides for certain terms and conditions ofI These agency relationship were admitted by Respondent in its initialanswers to the various complaints but were denied in its answer to thefinal consolidated complaint. The record evidence was undisputed as totitle and function of each agent as well as the holding out by Respondentof these individuals as possessing authority to fulfill their respective func-tions. I find each to have sufficient apparent authority to make themagents of Respondent within the meaning of the Act.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment to be established by separate contracts en-tered into on a local level between the Employer andvarious locals including the Union (local agreements and,between the Employer and the Union, the local agree-ment). If the local agreements expire the National Agree-ment provides that the Employer may lock out its em-ployees or the local unions strike in support of their re-spective positions without violating the National Agree-ment.The applicable contracts contained at all times relevantherein identical provisions establishing the Union as theexclusive source of unit job applicants. At all times mate-rial the Employer and the Union have utilized the em-ployment system set forth in their national and localagreements. The Union maintains a dispatch office at itsunion hall where it keeps its work registration records.The Employer relies on the Union's dispatch process ex-clusively for its unit employees including the unit's su-pervisory staff at certain levels.The contracts have at all times material contained adetailed registration system which provides for dispatchpriority by categories with the employees in a superiorcategory having priority over all employees in inferiorcategories. Within a given category, chronological orderof registration controls order of dispatch. The variouscategories require a qualifying number of hours workedas journeymen in a particular geographical area. Groupone requires a given number of hours worked in thelocal area, group two in a larger area, and so on. Thesepriorities obtain only to the hiring process and do notprovide bumping privileges; i.e., higher qualified appli-cants do not replace lower qualified employees: once anapplicant obtains employment he is not displacableduring his employment by other applicants.The Employer may request either a qualified welderor pipefitter. An applicant with the required skill wouldthen be dispatched from the union office in accordancewitht the above priorities. The Employer, under the con-tract, may also request specific named individuals bedisptached to it providing the individuals requested areregistered in group one or two and further providingthat the total number of "name requested" individualsdoes not exceed 50 percent of the total number of refer-ence requested.b. Pre-1980 bargaining historyJohn W. Ryan, the Employer's resident constructionmanager and chief officer at Diablo Canyon, testifiedcredibly regarding the recent history of work stoppagesinvolving Respondent antedating the events here in dis-pute. When the local agreement expired in 1974, the Em-ployer chose to shut down its Diablo Canyon operationspending agreement on a new local agreement.6Unit em-6 Ryan also testified that the Employer normally did not bargain di-rectly with the Union concerning a new local agreement but ratheradopted the contract negotiated between a multiemployer association-ofwhich the Employer was not a member-and District 16, a group ofsouthern California locals of the United Association including the Union.The local agreement and contracts between the United Association andvarious employers in the southern California area apparently expired si-multaneously and to a certain extent negotiations were conducted direct-ly or indirectly by a single negotiation process between the District andthe various employers.ployees were not then fired, laid off, or changed in theirpayment status by the Employer although, of course,they did not work and were not paid for the period ofthe shutdown. After the shutdown continued for aperiod of months, the Employer determined that it couldnot resume operations with all full crew because-as aresult of the duration of the shutdown-its welder em-ployees had suffered the lapse of their welding certifica-tions the necessary restoration of which would requiretime-consuming retesting.7Accordingly, even though thelocal dispute had by that time been resolved, the Em-ployer notified its pipefitters and welders that they werebeing formally laid off due to a "reduction in force."Thereafter, the crew were slowly reemployed as the cer-tification process and work rescheduling would allow.Other than in this instance, the Employer had regularlytaken back its unit employment complement as a body toresume operations after a labor dispute-economic or ju-risdictional-without modifying the employees' status orutilizing the Union's hiring hall procedures to effect,ratify, or approve the employment resumption.In 1979 some 27 unit employees (sometimes referred toas "the 27") had occasion to engage in certain conductfor which the Employer terminated them and thereafterrefused to consider them eligible for rehire. The Uniondisputed the Employer's action but, until the events dis-cussed below, had not persuaded the Employer to re-scind its determination to refuse these individuals reem-ployment. The majority of these employees were mem-bers of the Union, a few were travelers. 82. The 1980 shutdown and related Events9The 1977-80 local agreement expired by its terms onJune 30. On June 24, Employer through its vice presi-dent, Evans, notified the United Association and theUnion that it was exercising its contractual right to "stopwork" at the Project effective June 1 until "a new agree-ment is reached." The Employer was not negotiating di-rectly with the Union or the United Association butrather had agreed to adopt the contract terms reached inthe independent negotiations between a multiemployerassociation and the local unions in District 16. Those ne-gotiations had not culminated in an agreement as thecontract's expiration date approached so that the Em-ployer and the Union could well anticipate the Employ-er's announced shutdown would occur.' The evidence concerning the specifics of the welder certificationprocess is scanty. I judicially notice that certain craftsmen includingwelders engaged in the contruction of nuclear power plants which theDiablo Canyon plant is intended to be, must maintain current certifica-tions reflecting minimum levels of knowledge and skill to allow the com-pleted structure to be ultimately licensed for operation by governmentalauthorities.' While, insofar as the record reflects, all unit employees at relevanttimes were members of one or another of the various locals of the UnitedAssociation, those individuals who were members of the Union's sisterlocals were commonly referred to in the record as travelers and will beso refered to herein. Traveler status is solely determined by the identityof the local in which the employee holds membership. It is not indicativeof the location of the employee's temporary or permanent residence nor,importantly, of the dispatch group for which a given employee qualifies.' Dates hereinafter are 1980 unless otherwise indicated.260 PLUMBERS AND PIPEFITTERS LOCAL UNION NO. 403Gene Davis was the Union's president and unit job ste-ward at Diablo Canyon. As the June 30 shutdown ap-proached, Davis informed unit employees in groups andheld individual discussions concerning the impendingclosure. He told union members to go to the union halland register on the Union's dispatch out-of-work books,explaining that the Union's hiring hall would be utilizedto restaff the job at the end of the shutdown. He told thetravelers to go to the union hall, to "pull" or withdrawtheir travel cards,'° and to return to their home locals.After the job shutdown, paychecks were distributed tounit employees on July 3 in a Project parking lot. Davisthere spoke to various employees regarding the shut-down and its consequences. Celestino Martin testifiedthat he was present when Davis was asked by a welder,Mark Fletcher, when travelers would be allowed toreturn to work after the strike. Davis answered,They won't be allowed to. That's one of the bigreasons for this strike: to get travelers off this joband our Union back in 403 hands .... We wereoffered an interim agreement but for this reason, wedidn't take it.Over a period of days before and after the job shut-down, consistent with Davis' instructions, the unionmembers went to the union hall and signed the appropri-ate out-of-work book indicating an interest in being dis-patched to the Project when work resumed. The Unionhall employee responsible for maintaining the referraland registration system was Bobby Sweargen, theUnion's dispatcher and secretary. During the sameperiod, a number of travelers withdrew their travel cardsfrom the union hall. Thus, unit employee Terry Denningtestified that he requested and received his travel cardfrom Swearengen on July 2. In so doing he told her thatwhile there was considerable "squabble" regarding theUnion's procedures regarding the project shutdown, hefelt it was "right." Swearengen responded that it was"right" and that Denning would probably be "one of thefirst hires on when it came time to do it again."Other travelers, however, did not withdraw theirtravel cards from the Union but rather sought of Swear-engen or Skidgel an opportunity to register on the out-of-work books." Through July, August, and until mid-September, various travelers were regularly and repeat-edly refused an opportunity to sign the out-of-workbooks by both Swearengen and Skidgel.During June and early July negotiations continued be-tween the multiemployer association and various localsunions comprising District 16, including the Union, con-cerning new contracts. Skidgel was involved in those ne-gotiations. Two agreements, were being negotiated: anindustrial agreement-relevant to the instant case- and'o The United Association's internal procedures allow a local memberto work at jobs under contract with other locals. The home local issuesthe member a "travel card" which may be filed with another local whenseeking work in that jurisdiction. See infra for greater detail." Given the experience qualifications required to sign the book of agiven group, applicants sign in chronological order and are dispatched,absent special circumstances, in that order within the group. There is noevidence that qualifying individuals had ever previously been denied theopportunity to "sign the books."a plumbing and heating agreement. On the evening ofJuly 15, the parties, with Skidgel present, signed amemorandum of agreement covering the industrial agree-ment. A new plumbing agreement was reached by July21. Thereafter a series of meetings were held among thelocals, which culminated in the contract's ratification onJuly 31.On July 15, Skidgel wired the Employer that theUnion regarded the Employer's layoff as a termination ofunit employees. Thus, the Union asserted, when the Em-ployer sought to restaff the Project it must do sothrough the contractual dispatch procedures; i.e.,through the Union's hiring hall.Ryan received the mailgram on July 16 and respondedby wire on that same day asserting that the Employerhad not fired its employees but had rather exercised itscontractual right to stop work during the time there wasno local agreement. It added: "we must insist that thoseemployees on the payroll as of 4 p.m. June 30 be re-turned to work upon negotiation of new Agreement."The Employer did not received a response to this wirefrom the Union. Within a few hours of sending his wireRyan learned of the agreement on contract termsreached between District 16 and the multiemployer asso-ciation. Despite this agreement the employees in the unitdid not thereafter return to their former jobs. Ryan com-municated with his superiors and on July 23 to the Em-ployer's vice president, Evans, sent a letter to the presi-dent of the United Association, Martin J. Ward, recapitu-lating the above events and the positions of the Employ-er and the Union. It stated further: "[W]e cannot agreethat the dispatch procedure applies. We do not want toface the possibility of qualifying and orientating new per-sonnel at this stage of completion." The United Associ-ation's assistance in resolving the dispute was solicited.Ward responded by wire stating that the Employer'scommunication had been forwarded to InternationalRepresentative Robert Costello who had been asked to"investigate and resolve" the matter.On August 1, Ryan met with Costello and Skidgel atthe union hall. Ryan apparently initially sought thereturn of the June 30 crew to the job as a body. Thatrequest failing, Ryan tendered to Skidgel a list of about70 names of former employees which he requested bedispatched to the job along with at least a matchingnumber of unnamed individuals. Skidgel told Ryan thatthe Union would soon commence dispatching referents.In this meeting Skidgel also asked that Ryan remove the"ineligible for hire" status of the 27 employees fired in1979. Ryan refused.The Union commenced dispatching union members tothe Employer on August 4 and within approximately Iweek the union members who had been working in Juneand had thereafter signed the out-of-work books wereagain on the job. No travelers, including those on Ryan'sname request list of August 1, were dispatched. Ryanfrom time to time requested additional referents as thepersonnel requirements of the job increased. These re-quests were both for referents generally and by specificname request. For example, on August 5 or 6, Ryancalled Dispatcher Swearengen and asked her to dispatch261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer employee and traveler Richard Dumouchelle tothe job. She responded only that "he's Local 230," asister local of the Union. Dumouchelle was not dis-patched until mid-October. During this period no specif-ic request for the dispatch of a traveler was honored.Ryan, Skidgel and, perhaps, Costello met again in thelatter part of August. Skidgel again sought reemploy-ment of the 27 but Ryan refused to take them back.Ryan requested that his former general foreman andtraveler Donald Tilley be dispatched immediately inas-much as he had been included on his earlier dispatch re-quest list. Skidgel merely shook his head negatively anddid not further respond. Another individual, a unionmember, was ultimately selected by the Employer to fillthe position previously held by Tilley before the shut-down.3. Dispatching after the shutdownThe Union dispatched only union members until Sep-tember 15. From the first day of dispatching forward theUnion included among the applicants dispatched refer-ents who had not worked for the Employer during theperiod immediately preceding the shutdown. By August11 these "new" union member applicants constituted amajority of the individuals dispatched each day by theUnion. Thus, the job was in fact restaffed by union mem-bers. On September 15 the Union began to allow travel-ers to register on Book two irrespective of their qualifi-cation for the higher Book one, the superior classifica-tion. Simultaneously the Union commenced dispatchingtravelers who had been employed by the Employer atthe time of the shutdown. During this process, unionmembers who registered on Book two were dispatchedto the Project immediately but the Union allowed notravelers to sign the books until the union members weresent out. By November 12 the Union did dispatched 19of the 26 travelers who had been employed on theProject in June. Of the remaining seven there is evidencethat the Union believed five were no longer interested inor available for dispatch. Of the remaining two, Celes-tino Martin and Ken Baldwin, Baldwin returned to workas the result of the settlement agreement between theBoard and the Employer; Celestino Martin, discussed ingreater detail, infra, retained other work in a differentlocale.Travelers Harris and Carl became members of theUnion effective October 2. Harris had been dispatched tothe Project on September 16; Carl was dispatched onOctober 6. Six travelers had been on the August 1 namerequest list submitted by Ryan to Skidgel: Mathis, Tilley,King, Harris, Dumochelle, and Walker. All had been dis-patched by October 16, save Walker who apparently re-tired on September 10. The 26 travelers who had beenemployed by the Employer in June were qualified forBook one registration (based on over 3,000 hours workedfor the Employer) save for Nagy, Denning, and JohnMartin. Traveler Maloney was dispatched to two non-Project jobs by the Union on September 16 and 17, re-spectively, prior to his dispatch to the Project on No-vember 12.The Union attempted to dispatch three individuals ofthe 27 on August 25 but these applicants were rejectedby the Employer. That same day the Employer acceptedthe dispatch of a fourth member of that group. Thereaf-ter on October 6 through 15 the Union dispatched andthe Employer accepted 10 other members of the 27. Allof those dispatched from the 27 were union members.No travelers from the group of 27 were dispatched nor isthere any evidence that any attempted to register withthe Union.The Union would not notify a traveler that he couldregister on the books until it had determined it woulddispatch him. As travelers came into the union office im-mediately prior to being dispatched to the Project,Swearengen asked at least several of them to sign theirtravel cards at each end or twice. The cards are normal-ly signed initially when submitted to the local wherework is sought and a second time when the card is with-drawn from the local indicating the individual is nolonger interested in work in the area.4. Additional events involving the Charging Partiesa. Celestino "Tino" MartinCelestino Martin did not remove his travel card fromthe union hall after the shutdown. He and other travelerscontinued to pay travel dues"2and from time to timechecked with the Union regarding work resumption anddispatch opportunities. Swearengen on several occasionstold him travelers were not going to be allowed to signthe out-of-work book or commence work until all unionmembers were working. She also asked him if he wishedto pull his traveler card. So, too, Skidgel spoke to Martinin early August and told Martin travelers would not beallowed to register on the books nor work at the Projectuntil all registered union members were dispatched.Martin sought from Skidgel a letter stating that theUnion would not allow him to register so that he couldexplain his apparent failure to register for work to thestate unemployment agency-apparently Martin's worrywas that a failure to register for work suggested a con-comitant failure to seek employment perhaps jeopardiz-ing his unemployment compensation. Skidgel refused.Soon thereafter Martin filed his charge on which com-plaint issued on September 30.On October 13, by mailgram, the Union sent the fol-lowing message to Martin:We have been trying to reach you for some timenow. We have been dispatching quite a few to jobsin San Luis Obispo County but have been unable tocontact you. You have been eligible to sign ourbook number one since July I but have never beenup to sign for work. Please notify us if you are stillinterested in work.C. Ray Skidgel,Business Manager UA Local 403A day or two thereafter, Martin called Skidgel andasked what type of work was available. Skidgel told him112 Travel dues, which were paid to the Union pursuant to United Asso-ciation procedure, were greater than the normal dues paid by unionmembers.262 PLUMBERS AND PIPEFITTERS LOCAL UNION NO. 403the available work was other than at the Project andMartin expressed interest only in his previous Projectjob. Skidgel replied that there was no request for refer-ents to the Project at that time. Martin queried Skidgelregarding the mailgram's assertion that he had been eligi-ble to sign the out-of-work book since July I when theUnion and Skidgel personally had told him he could notsign the books as recent as August. Skidgel deniedMartin had been told he could not sign and asked ifMartin was calling him a liar. Following this conversa-tion, Martin had no contact with the Union until thehearing.b. Ken BaldwinKen Baldwin, a traveler and June employee in theunit, attempted to sign the register at the union hall inJuly but was told by Swearengen that Skidgel was notallowing travelers to sign the book. Swearengen alsoasked Baldwin to withdraw his travel card from theUnion but he refused. In early August, Baldwin spoke toSkidgel by phone and was told that, when Skidgel start-ed sending travelers to the Project, he would be includ-ed. In August and early September, Baldwin regularlychecked with the Union regarding dispatch prospects butwas told by the Dispatcher that there was no referral re-quest for which he was qualified.On August 23, Baldwin's wife mailed a letter toUnited Association President Ward complaining of herhusband's having been refused by the Union an oppor-tunitiy to sign the out-of-work book for which he wasqualified under the contract. In early September, Bald-win was told by Swearengen at the union hall that thesecretary of his home local, Local 114, was trying toreach him. Baldwin responded that he or his wife hadbeen at their residence at all times. Baldwin returned tohis home and called Local 114's office. He spoke withthe Local 114 secretary-dispatcher who denied that shehad attempted to call Baldwin, adding that his name wasnot on her list of people to be called. Baldwin told her ofSwearengen's earlier comments to him on the phone.The secretary-dispatcher again said that she had not triedto call him and then asked if Baldwin "wasn't the onewho wrote a letter." Baldwin thereafter spoke to Local114's business agent, Ray Forman, during the samephone call. Forman told Baldwin that he had arrangedwith Skidgel to allow the Union to contact Local 114'stravelers who had worked on the Project in June direct-ly when travelers were to be dispatched to the job. Headded that Skidgel "did not keep his word." Thereafter,in late September, Baldwin had Swearengen pull histravel card and return it to his home local. At the sametime he, at Swearengen's request, signed a separatesheet-not part of the formal out-of-work resgistrationsystem-which bore the names of travelers who hadbeen on the Project in June.Baldwin filed his charge on October 31. He was neverdispatched by the Union to the Project but was reem-ployed directly by the Employer in mid-April 1981 aspart of terms of the settlement agreement noted supra. InFebruary 1981 while at Local 114's office, Ray Formantold Baldwin that unless he dropped his charge Formanwould be "down on him," that Local 114 travelerswould have difficulty obtaining traveler work, and thatRay Skidgel would never send him to the Project.c. John MartinJohn Martin too was told by Davis at the Projectparking lot on July 3 that travelers would not be return-ing to work and was told by Swearengen and Skidgel inJuly at the union hall that he could not sign the out-of-work books. Skidgel told him that the Union was goingto dispatch union members first and then travelers on ageographical basis: District 16 members first, other Cali-fornia members next, and other members thereafter.In early August, John Martin learned that he had beenrequested for dispatch by name by the Employer andspoke to Swearengen at the union hall regarding thematter. Swearengen denied that anyone had been re-quested by name. In this or in another conversation inearly August, when Martin inquired generally aboutwork possibilities, Swearengen asked him if he was atraveler. When he answered that he was, Swearengenasked if he had previously pulled his travel card. He saidhe had not. Swearengen replied that Skidgel told herthat those travelers who had not pulled their cardswould be among the last to return to he job. WhenMartin asked why this was so, Swearengen demurredand referred Martin to Skidgel who was at that time notavailable. She stated that she was only dispatching unionmembers, Martin asked if he could pull his travel card atthat time but Swearengen told him that it was now toolate to do that.Again in late August, John Martin was denied an op-portunity to sign the out-of-work books and was againtold by Swearengen only union members were being dis-patched to the Project. Martin told Swearengen that histraveler friends had been allowed to sign a separate trav-eler out-of-work list and that he too wished to sign sucha list. Swearengen then produced a yellow legal tabletwith some signatures on it which Martin was allowed tosign. Is Later, when travelers had begun to be dispatched,Martin again spoke to Swearengen who told Martin thatonly travelers from District 16 were then being dis-patched. Martin thereafter regularly frequented the unionhall but was told on each occasion by Skidgel or Swear-engen that there was no request for referral for which,he was eligible. Martin later spoke with Swearengen atthe union hall and told her he had learned that the 27earlier fired from the Project were then being dis-patched. Swearengen said that was so. Martin askedabout this own dispatch prospects and was told that hewould not be dispatched until the 27 had been sent out.John Martin filed his charge on October 10 and re-turned to unit work on October 15 through the Union'sdispatch procedure. On October 16, while on the job, hewas approached by Gene Davis who told him that sincehe was back at work he should drop the charge he filed"t The regular hiring hall books are specially prepared, sequentiallynumbered columned sheets with provision for multiple entries during thereferral procedure as the applicant is processed. The sheet of paper men-tioned here was but an ad hoc informal list of names. There is no evi-dence that such a second set of books had been utilized previously by theUnion.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the NLRB against the Union. Martin said hewished to talk to his attorney and Skidgel before hemade such a decision. Davis arranged a meeting betweenSkidgel and Martin. Skidgel and Martin met the follow-ing day. Skidgel asked Martin if he felt that he shoulddrop the charges now that he was at work. Martin saidhe was not "ready yet." Skidgel told Martin that hewould not have dispatched Martin to the Project if hehad known that Martin had filed charges. The two mendisputed the propriety of both Skidgel's and Martin's ac-tions to that time and their views of the purposes of aunion Skidgel told Martin, in Martin's recollection: "Ijust wish you could forget this because, if you don't, youknow it'll mean the end of you working as a Unionmember." Martin agreed but asserted his actions hadbeen necessary. Skidgel told Martin that, if he would im-mediately withdraw what Skidgel characterized as "thisnoose going around my neck," few would learn of it and"it won't go any further." Martin said he would like tokeep it "that way" until he could talk to his attorney.The two agreed that the status quo would obtain for atime and the conversation ended.On the job in early November, Martin was again ap-proached by Davis who asked him if he was ready todrop his charges yet. Martin indicate he was not yetready. The conversation continued with Davis adding:"You know, you've committed suicide as far as workingas a Union member goes."Martin was thereafter approached on the job in lateNovember by Don Bachus and Ray Tillman who intro-duced themselves as members of Respondent's executiveboard. Bachus asked Martin if he was going to drop hischarge against the Union. Martin said that he was not.The conversation continued. Bachus added:Well, there's this much about it, Martin. You caneither work here, or you can file charges againstthis Local, but you can't do both. You've either gotto drop the charges or get off the job.Tillman made similar comments and then Bachus added:"I'll give you till 3:00 o'clock to make up your mind.And then I'll be down to see you." He then asked whereMartin was working on the job and the conversationended.At 3 o'clock that day, Tillman and a Mr. Villers theunion steward for a different employer at the Project,came to Martin's work location at the Project. The threehad a conversation which ranged over Martin's continu-ing refusal to drop his charge and the differing viewsamong the participants regarding the worth of Skidgel asunion business representative. Positions remained fixed.Bachus concluded the conversation with the remark:"Well, Martin, you can't say we didn't try to treat youlike a gentleman," whereupon the two left.A few days later Skidgel came to the job and spokewith Martin. He apologized for the fact that the "boyson the E-Board gave you a hard time." Skidgel addedthat if Martin would drop the charge he would "see to itthat all this harassment stops." Martin asserted he wouldnot be "pushed" into dropping his charges because hewas "made now." Skidgel told Martin that he would"get these the guys off your back and tell them to leaveyou along, period, whether you drop the charges ornot." Martin thanked Skidgel for the assurance and sug-gested that, if undisturbed on the job for a time, hemight drop the charges but that he would not do so im-mediately. Skidgel assured Martin that he would under-take to have Martin left alone. Skidgel added, "Youknow, you better do this before it goes to far, to dropthese charges before it goes to far, because if you don'tyou'll never work on a Union job again." Martin said heagreed but that he had little interest in "too much lon-gevity." Thereafter Martin attempted to withdraw hischarge but the Regional Director did not accept his at-tempted withdrawal.C. Analysis and Conclusions1. CredibilityThe General Counsel adduced evidence from Ryan,the three Charging Parties, and five other travelers whohad been employed by the Employer in June. 14 All weremature individuals with substantial experience at thetrade. Respondent did not call any witnesses nor did anydocumentary evidence or stipulations contradict the testi-mony of the General Counsel's witnesses. Counsel forRespondent cross-examined each witness at length andargues strenuously on brief that the testimony of thesewitnesses should be heavily discounted or discredited byme based upon: their demeanor inconsistencies withinand between their versions of events, and, bias againstthe Union. For the following reasons, I reject the argu-ments of counsel for Respondent and credit the testimo-ny of each witness.First, Respondent is engaged in the difficult task ofseeking to discredit witnesses who testified to things theysaid and did when no contrary witnesses or other evi-dence was offered to contradict their testimony. Re-spondent's agents did not testify nor was their failure todo so explained on the record. Second, and independentfrom any adverse inference resulting from the absence oftestimony by Respondent's agents, I quite simply foundthat each of the General Counsel's witnesses exhibited asound and convincing demeanor. Each seemed to me towillingly and forthrightly testify as to what he said,heard, or did. I also reject Respondent's suggestion thatthe travelers were antiunion and hence less than credible.Each traveler witness-including Carl who later becamea member of the Union-was a longtime member of theUnited Association and an affiliated local other than theUnion. While several witnesses testified that they be-lieved that the Union's action regarding the instantmatter was improper-indeed, there were the ChargingParties herein-I do not consider that evidence of bias,although a proper factor for consideration, sufficient todiminish my substantial confidence in the honesty andforthrightness of each of the General Counsel's witnessesin this case. While Respondent's cross-examinationbrought forth some minor inconsistencies between thetestimony of the witnesses, I find the witnesses were" George Carl, as noted supra, became a union member of the Unionon October 2. 1980.264 PLUMBERS AND PIPEFITTERS LOCAL UNION NO. 403truthfully testifying and that their flaws in recitationflowed from (1) normal witness variation in recollectionand (2) the witnesses' greater experience as craftsmenrather than in the courtroom. I conclude that no witnessdemonstrated any lack of honesty or recollection.Lastly, the witnesses testified individually to individualacts and conduct by Respondent's agents which in theirtotality present a motive and plan of action so consistentthat the testimony as a whole corroborates the individualtestimony of each witness. The events described presenta motive and course of conduct by Respondent's agentswhich is both more probable than the alternatives sug-gested by Respondent and more consistent with the un-disputed documentary evidence.2. Allegations of the complaintWhile the normal format for an analysis of mixed8(b)(1)(A) and (2) allegations discusses threats or similarconduct before discharge or hiring hall conduct, Re-spondent in the instant case did not directly address theallegations of improper statements attributed to itsagents. Respondent does assert various defenses to thedischarge/dispatch allegations which have application tothe other alleged conduct. Thus, it appears appropriateto address the discharge/dispatch issues initially.a. The discharge/failure to dispatch/failure to registerallegations "6(1) Findings as to motiveRelying on the credited testimony, supra, including theadmissions of Respondent's agents as to motive, I findthat Respondent engaged in a course of conduct de-signed to replace traveler employees of the Employerwith union members. More specifically, I find that Re-spondent seized upon the Employer's election of its shut-down option" (1) to insist that any recommencement ofthe job be undertaken by the Employer through a denovo staffing through the Union's hiring hall rather thanby directly contacting the previous crew, and (2) to dis-tort the registration process by denying travelers theright to register. I specifically reject any contention byRespondent that its actions were solely motivated by le-gitimate reasons when it insisted on termination of theemployees and a new staffing of the job. Respondent'sconsistently discriminatory handling of the dispatchprocess augments and sustains this finding of animus.I further find that Respondent instructed union mem-bers to register on the out-of-work books immediatelyL5 The dispatch records, including the August I dispatch request list ofRyan, are clearly susceptible to the interpretation that the Union wasmaintaining an open, active policy of discrimination against nonmembersof the Union in the operation of the referral process."6 Certain allegations specific to employee Baldwin are discussed sepa-rately, infra7 I specifically find that there is insufficient evidence to prove that theshutdown by the Employer was caused by any factors other than thegeneral economic dispute involving many locals and a significant numberof employers in the area. I have considered Davis' statements to employ-ees that the Union refused an interim agreement with the Employer inorder to cause a shutdown which would allow the Union to insist on re-dispatching the job. Given the wide and general occurrence of the strikeand the absence of other more probative evidence, I find Davis' admis-sion standing alone to be insufficient to support a contrary finding.after the shutdown, instructed travelers to withdrawtheir traveler cards from the local and leave and area,and refused requesting travelers the right to sign the out-of-work books-all to advance the Union's wrongfulpolicy of replacing travelers with union members on theProject. Respondent's agents' admissions that the truepurpose of the Union's actions was to restore unionmembers to jobs previously held by travelers rebuts anycontention that the instruction to travelers to withdrawtheir travel cards was but a constitutionally condonedmethod of preserving work for union members duringstrikes or lockouts. So, too, the records of the identityand union affiliation of the individuals dispatched inAugust and September to the Project clearly establishthat Respondent's course of conduct did in fact result inthe wrongful failure to refer nonunion travelers consist-ent with contractually provided dispatch priorities andproceduresI' which do not allow discrimination based onunion affiliation.(2) The theory of the General Counsel andlimitation of the complaintCounsel for the General Counsel in her brief arguesthat the Union:...unlawfully interfered with the employment ofall employees of Pullman Power as of June 30, byunilaterally insisting that they had been terminatedand that they must be dispatched through the hiringhall.The General Counsel's "termination" theory is quitesimple. Respondent caused the termination of the entireunit in order to create an opportunity to dispatch onlyunion members. Under this direct 8(b)(2) theory, theremedy would clearly be reinstatement of the entire Junecrew irrespective of questions of dispatch entitlement orunion membership. The General Counsel's amendedcomplaint, however, does not allege either the wrongfulcausing of the termination of employees by the Union orwrongful discrimination in any way against union mem-bers. It alleges discrimination against and seeks relief fortravelers only. Under the wider termination theory notedabove, both union and nonunion members were held tohave been terminated and were required to go throughthe hiring hall, thus delaying the reemployment of all.The complaint is therefore far more limited in its scopeand related than the termination theory argued by theGeneral Counsel on brief. Thus, even though I am inagreement with the General Counsel's theory that, ineffect, the Union caused first the termination of andthereafter a delay in the rehire of union members"9 and avery substantial delay in the rehire of travelers-actionsimproper under the Act-I will not find the Union in so1" Geographical distinctions based on work, not union membership, area permissible basis for contractual employment priority hiring in the con-struction industry under Sec. 8(f) of the Act.'' On brief, counsel for the General Counsel notes that all the unionmembers in the unit in June had been restored to the job August and thuswere not "substantially injured" by the Union's conduct. Were I to havefound the complaint alleged the termination theory described supra, Iwould not find such conduct insubstantial.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing violated the Act20because such allegation werenot included in the amended complaint.21Accordingly, Ishall not find a violation in the initiation of the termina-tion nor remedy the employment hiatus caused as aresult thereof.(3) The travelersThe amended complaint alleges that the Union wrong-fully refused since June 22 to dispatch to the Employer,despite its continuing requests, the Charging Parties and"all other employees similarly situated who were em-ployed ...by the Employer at [the Project] as of June30, 1980, based on travel cards from other local union af-filiated with the [United Association]."Respondent commenced dispatching union memberson August 4. Given the record evidence of the Union'sparticipation in the contract ratification process in Juneand August, the absence of any evidence regarding whenthe Union commenced dispatching referents to other em-ployers after the settlement, and the limitations of thecomplaint in not pleading the discharge terminationtheory discussed supra, I find there is insufficient evi-dence to find that Respondent wrongfully withheld thedispatch of applicants to the Employer before August 4.Therefore, this earlier portion of the allegation is there-fore without provable merit and will be dismissed.Respondent discourage and in some cases directly re-fused travelers the opportunity to register on the out-of-work books at the union hall until mid-September. Whenallowed to sign, they were forced to sign Book two eventhough many qualified for Book one. I find that as a con-sequence of this conduct and as an intended result of theUnion's overall course of conduct as described supra,travelers were either denied or substantially delayed dis-patch to the Project and therefore denied opportunity tobecome employees of the Employer. Inasmuch as Ifound this conduct motivated by a desire of the Union todiscriminate against applicants based on union member-ship and, on a secondary basis, on the membership inlocals affiliated with the United Association according totheir geographical location, I find that the Union hasthereby violated Section 8(b)(l)(A) and (2) of the Act.Two aspects of this determination merit further discus-sion. First, it is clear that traveler Tilly had been em-ployed in June as the Employer's general foreman andthat the Union was specifically requested in August todispatch him to the job so he could again be employedas the Employer general foremen, a supervisory position.Where the dispatchee is to be a supervisor, a union doesnot violate Section 8(b)(2) of the Act by discriminatingagainst him because of his union affiliation. However,where the supervisor applicant's treatment is but one in-separable element in a pattern of dispatch refusals for im-proper reasons, as here, the union including the supervi-o Such evidence has been considered in determining the appropriateremedy for the violations found.'' While I am aware the complaint may be amended even after the De-cision herein, there are fundamental problems inherent in post hoc amend-ments to complaints in hiring hall cases which greatly expand the groupof potential discriminatees. See, for example, the difficulties presented theBoard in Wismer and Becker. Contracting Engineers, 251 NLRB 687(1980), enforcement denied in other respects 654 F.2d 731 (9th Cir. 1981).sor in its net violates Section 8(b)(1)(A) of the Act.United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry Local Union No. 137(Hames Construction and Equipment Co.), 207 NLRB 359(1973), and cases cited therein at 359. I so find here.Second, counsel for Respondent attacks the sufficiencyof the complaint to place in issue the refusal to dispatchthe alleged discriminatees, other than the Charging Par-ties, who are referred to in the complaint only as "simi-larly situated" individuals.22Respondent argues: (1) thatthe General Counsel has failed to comply with class cer-tification requirements of Federal Rules of Civil Proce-dure 23; (2) that the "similarly situated" individuals iden-tified by the General Counsel have insufficient demon-strable common interests to constitute a proper "class"and rather have demonstrably different interest; and (3)the decision of the United States Court of Appeals forthe Ninth Circuit in N.L.R.B. v. Fort Vancouver PlywoodCompany, 604 F.2d 596 (9th Cir. 1979), precludes a classremedy in the instant case.Respondent opposed what was characterized as thecomplaint's "class" or "similarly situated" allegation inthe opening remarks of the hearing. I ruled then thatBoard procedures do not require class certification assuch. Having considered the matter in light of the briefsof the parties and the authorities cited, I reaffirm myruling. Respondent has not cited nor have I found Boarddecisions or other rules or regulations requiring certifica-tion of a class of discriminatees. Rather, the Board vol-umes are replete with decisions, usually involving casesof union membership preference in hiring hall situations,which parallel the instant complaint allegation of dis-crimination against "similarly situated" applicants. See,for example, International Association of Bridge, Structural& Ornamental Ironworkers, Local 373 (Building Contrac-tors Association of New Jersey), 235 NLRB 232, 233, fn. 7(1978), where the Board found a "class of 'similarly situ-ated' discriminatees" had been denied employment op-portunities in violation of Section 8(b)(1)(A) and (2) ofthe Act.23Indeed, in those cases the "class" was openended where here the "class" is fixed, and the memberslisted. I find that the court's decision in Fort Vancouver,supra, applies to the issue of reinstatement as a properremedy. In the instant case, at least by the time of theEmployer's offers of reinstatement in April, no such issueremained. I find its teachings thus irrevelant to the issuehere. More particularly, I do not find that it prevents aremedy to be directed to the individuals listed in Appen-dix A attached hereto.(4) SummaryThe continuous refusal of union agents to allow travel-ers to register on the out-of-work books in the unionhall, as described supra, was without justification or22 The counsel for the General Counsel made it clear at the hearingthat the "similarly situated" individuals referred to in the amended com-plaint were the 23 named individuals listed with the three Charging Par-ties in attached Appendix A. Thus, the class is comprised of 23 known,named individuals.:a Respondent's argument regarding the different situations pertainingto certain of the identified travelers is further addressed in the portion ofthis decision entitled "The Remedy."266 PLUMBERS AND PIPEFITTERS LOCAL UNION NO. 403excuse.24Such a refusal of necessity restricts the appli-cant's employment prospects by denying the applicantotherwise appropriate employment opportunity andtherefore had the effect of causing the Employer to failto recall, reinstate, rehire, or otherwise employ the trav-elers named in Appendix A because of their lack ofmembership in the Union, thereby violating Section8(a)(3) and (1) of the Act. Respondent has thereby vio-lated Section 8(b)(a)(A) and (2) of the Act.b. Special allegations as to BaldwinAs found, supra, Baldwin, as with other travelers, wasdenied an opportunity to register on the out-of-work listsat the union hall and was consequently refused dis-patches to the Employer at the Project he would havereceived but for his lack of membership in the Union.The General Counsel additionally alleges, however, thatBaldwin was denied an opportunity to register and re-ceive a timely dispatch because his wife sent a letter tothe United Association's president protesting the then oc-curring failure of Respondent to allow Baldwin to regis-ter with the Union and obtain employment. For the rea-sons set forth, infra, I find the evidence insufficient tosustain the General Counsel's burden with respect to thisallegation. Accordingly, I shall dismiss this aspect of thecomplaint, paragraph 12(i). This does not affect my earli-er determination regarding the 26 travelers of whichBaldwin was one and therefore does not reduce theremedy concerning him.The General Counsel seeks to sustain its burden ofproving Respondent's knowledge of Baldwin's wife'sletter by advancing the testimony of Baldwin that in aconversation with a secretary in his home local, Local114, she asked him, "Aren't you the one who wrote theletter?" The General Counsel argues and I agree that thisevidence, which I credit, proves that an employee ofLocal 114 who was involved at the time in coordinatingwith Respondent in the dispatch of Local 114's travelersto the Project had knowledge of "a letter." Counsel forthe General Counsel errs however when she argued thatthis evidence:...creates a reasonable inference that Local 403also had knowledge of Bonnie Baldwin's complaint,and that it was a crucial factor in the singular fail-ure to refer Baldwin back to Pullman Power....Conceding the suspicious circumstances regarding Bal-dwin's continuing failure to receive a dispatch at thattime, the General Counsel's optimistically offered infer-ence is rather an innuendo arising from the ambiguousinterrogation of Baldwin by a non-agent of Respondent.I will not make the substantial evidentiary leap neccesaryto attributed scienter to Respondent here. This is espe-cially so where the General Counsel at no time suggest-ed more direct evidence was unavailable-why not callthe secretary at Local 114 whose remark is to be relied24 As Respondent conceded at hearing and on brief, the various provi-sions of the United Association's governing regulations apply to themechanism of traveler card submission and withdrawal only and do notaffect directly the rights of a referral applicant to register for employ-ment referral in accordance with contractual procedures.on? Further, although not decisive here, it seems unlikelythat Respondent's agents who, as found supra, directlyconfessed to Baldwin their illegal motives and intentionson various other occasions would omit to do so regard-ing his wife's letter if it were known to them. Would Re-spondent's agents who openly announced to numerousindividuals that nonmembers would be kept off the job,and would not be allowed to register for dispatch, andwho threatened Baldwin with various adverse conse-quences unless he dropped his NLRB charge against theUnion, have been reluctant to refer to Baldwin's wifeletter were it an additional element in their otherwisefreely admitted animus against him? Counsel for theGeneral Counsel has not met her burden here.c. The travel card allegationThe General Counsel proved that, commencing withthe dispatch of travelers in September, agents of Re-spondent required travelers to sign their traveler cardstwice as a precondition to dispatch. The record furtherreflects, and I find, that this procedure was effected forthe first time by the Union with the announced intentionthat the double signing-the second signature normallyevinces withdrawal from the local union's referralsystem-would effectuate the Union's removal of travel-ers from the job and/or elimination from the referralprocess when union members were available for work.25The second signing therefore was a required licensegiven to the Union to withdraw the traveler from theUnion's labor market at will. This is but an additionalpart of the Union's design to give illegal preference to itsmembers.Respondent argues correctly that the Union or theUnited Association's internal arrangements for interlocalunion work registration is a purely internal union matterwhich has no legal effect on an employee's legal rightsto employment or dispatch, absent union-security obliga-tion deficiencies-a factor entirely absent from this case.Given the pattern of discrimination against travelers inthe Union's dispatch system and the simultaneous com-mencement of the requirement that travelers sign thecard before obtaining the job dispatch, I agree with theGeneral Counsel that such conduct also violates Section8(b)(1)(A) of the Act. The obligation to sign the cardtwice issues the Union a blank check to be drawn on theapplicant's employment entitlements in the Union's juris-dictional area. The employee's awareness of this damo-clean sword in the Union's hand is intimately related tothat employee's view of the value of obtaining unionmembership in order to preserve or enhance employmentprospects.d. Statements of Respondent's agents alleged asviolative of Section 8(b)(1)(A)Respondent did not challenge through testimony noraddress on brief, save through its general attack on thecredibility of the General Counsel's witnesses discussed,as The Union had also directly told travelers they were not to acceptovertime, etc., but these conversations were not alleged as violations ofthe Act and I need not consider the legal validity of such requests.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupra, the General Counsel's case in support of para-graph 14 of the amended consolidated complaint whichsets forth a variety of alleged threats. Based on the cred-ited testimony described supra I find:(1) C. Ray SkidgelSkidgel, by telephone, told referral applicants hewould refer applicants to the Employer at the Projectbased on membership in the United Association with pri-ority accorded first to union members, then to membersof local unions in District 16, then to members of otherlocal unions in California, and finally then to other localmembers. During the same period, Skidgel told referralapplicants that the Union would not allow travel cardholders to register on the out-of-work lists of the Unionuntil union members had first been referred for employ-ment. Skidgel also told an employee he would not beable to work as a union member unless he withdrew hisNLRB charge against the Union.(2) Don Bachus and Ray TillmanDon Bachus and Ray Tillman threatened an employeeof the Employer with loss of employment because theemployee had filed an unfair labor practice chargeagainst Respondent.(3) Gene DavisGene Davis told the Employer's employees that theUnion would not refer travelers to the Project and thatthe Union had engaged in a strike in order to replacetravel card holder employees of the Employer withunion members. Davis also threatened an employee bytelling him he would never work again on a union job ifhe continued to pursue his unfair labor practice chargefiled against the Union.(4) Bobby T. SwearengenSwearengen, in person and by telephone, told travelcard holding referral applicants that Respondent wouldnot allow them to register for referral until members ofthe Union were referred for reemployment and, on otheroccasions, told travel card holders who were members oflocals not within District 16 that they would not be re-ferred out until first union members and then members oflocals within the District were referred out.(5) ConclusionThe acts and conduct described supra at (1) through(4) engaged in by individuals found to be agents of Re-spondent, supra, constitute traditional violations of Sec-tion 8(b)(1)(A) of the Act and I so find here.e. Summary(1) Violations not foundI have found that Respondent embarked on a deliber-ate course of conduct which was designed to and didcause the wrongful transfer of employment from travel-ers employed by the Employer at the Project to unionmembers. More particularly I have made the followingfindings:There is insufficient evidence to find that Respondentcaused the shutdown of the Employer for improper rea-sons.There is substantial evidence to support a finding thatRespondent caused the cessation of the employment rela-tionship of the Employers unit employes-both unionmember and traveler-who were shut out in July inorder to replace the travelers with union members. How-ever, because the amended complaint does not allege thesevering of the employment relationship by Respondent,or any other wrongful conduct directed against the unitas a whole including union members rather than travel-ers alone, I have determined-despite the arguments ofcounsel for the General Counsel on brief-that theamended complaint will not support any finding of a vio-lation with respect to any of these contentions.I have found there is insufficient evidence to find thatRespondent knew of Baldwin's letter to the United Asso-ciation's president. Therefore, I have found there is insuf-ficient evidence to prove that Respondent discriminatedagainst Baldwin based on knowledge thereof.(2) The 8(b)(l)(A) and (2) violations foundI have found that Respondent failed and refused to op-erate its hiring hall in accordance with established non-discriminatory rules but rather manipulated the system tofavor union members and to discriminate against travel-ers in violation of Section 8(b)(1)(A) and (2) of the Actby the following acts and conduct: failing and refusing todispatch travelers who were requested by name by theEmployer in accordance with normal hiring hall proce-dure; failing and refusing to allow travelers to register onthe hiring hall out-of-work books; and dispatching unionmembers to the Employer when travelers would havebeen dispatched under normal hiring hall procedure savefor the conduct described above.(3) The 8(b)(1)(A) violations foundI have found that Respondent required travelers tosign their travel cards in a manner signifying that theywere no longer seeking employment in the craft withinthe geographical area covered by the Union; thus, Re-spondent is encouraging travelers to join the Union toinsure continued oportunities to pursue employmentwithin the area without fear of discrimination.I found that Respondent violated Section 8(b)(X)(A) ofthe Act by threatening and coercing employees and em-ployment applicants by telling them the following: thatthe Union had caused the Employer's shutdown and sub-sequently insisted on dispatching the job anew in orderto deprive travelers of their jobs; that travelers coundnot register on the Union's out-of-work books or, inother cases, that traveler registration would be delayedto allow union members and members of District 16local unions to obtain dispatch opportunity; that travelerswould not be dispatched to the Employer at the Projectuntil union members had been dispatched and othermembers of District 16 local obtained dispatch priorityover other local union members; and that the employee268 PLUMBERS AND PIPEFITIERS LOCAL UNION NO. 403who filed charges against the Union with the NLRBwould not be able to work and or would lose his job or,impliedly, would be harmed if he did not drop hischarges.Upon the foregoing findings of fact and upon theentire record herein, I make the following:CONCLUSIONS OF LAW1. The Employer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Union, by telling travelers that their registra-tion and/or dispatch would be delayed or denied inorder to provide dispatch priority to union members andthereafter to those members of local unions within Dis-trict 16 followed by other California local union mem-bers and lastly other local union members; by telling theEmployer's employees that the Union had caused theEmployer's job shutdown and subsequently insisted onredispatching the unit positions through the hiring hall inorder to eliminate travelers positions in the unit and re-place those individuals with union members; by requiringtravelers as a condition precedent to obtaining a dis-patch, to sign their travel cards in a manner indicatingthey were no longer seeking work in the area; and bythreatening travelers with harm, loss of employment, ordenial of future employment unless they dropped chargesfiled with the NLRB against the Union, in each case,violated Section 8(b)(1IXA) of the Act.4. The Union by failing and refusing to allow registra-tion and by delaying in allowing the registration of trav-elers on the referral system out-of-work books, and bythe failure and refusal to dispatch travelers who were re-quested by name by the Employer in accordance withnormal hiring hall procedure, and by failing and refusingto dispatch to the Employr travelers who would have re-ceived such a dispatch but for their lack of membershipin the Union or certain more favored locals or becauseof the illegal conduct described immediately above, vio-lated Section 8(b)(1)(A) and (2) of the Act.5. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.6. Except as described above and in greater detail inthe body of this Decision, Respondent has not otherwiseviolated the Act.THE REMEDYHaving found that the Union engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Union discriminatorily delayedand/or denied referral to the travelers named on Appen-dix A, I shall recommend that the Union notify the Em-ployer that it has no objection to the employment of orretention of the travelers. Further, I shall recommend theUnion notify each named traveler that the Union's hiringhall facilities will be available to him on an equal andnondiscriminatory basis with union members, travelers,and other job applicants and registrants.I shall also recommend that the Union make each trav-eler whole for any loss of earnings26he may have suf-fered as a result of having his dispatch to the Employerdelayed or denied by the Union either through name re-quest or the normal application of hiring hall procedureshad they been nondiscriminatorily applied in July andthereafter-whichever dispatch would have occurredfirst. Other nonwage benefits and entitlements, includingaccrued hours to be used for group eligibility under thedispatch classification, will also be restored to each trav-eler in accordance with the above. Backpay shall becomputed in accordance with Board policy as describedin F. W Woolworth Company, 90 NLRB 289 (1950), andIsis Plumbing & Heating Co., 138 NLRB 716 (1962), andshall accrue interest in accordance with Board policy asdescribed in Florida Steel Corporation, 231 NLRB 651(1977), and Olympic Medical Corporation, 250 NLRB 146(1980).2In light of the wide dissemination of knowledge of theUnion's activities among union members and travelersemployed at the jobsite, noted supra, in view of the factthat travelers from a number of other locals of theUnited Association were discriminated against, and, final-ly, because the record contains evidence that officials ofsister locals of the Union were aware of Respondent'spattern of discrimination against travelers and cautionedtheir own members against exercising their Section 7rights within the jurisdiction of the Union so as to avoidprovoking further discrimination by the Union againsttravelers, it is especially important that the instantremedy of the Union's wrongdoing be communicated, in-sofar as possible, to those who may have been or may beadversely influenced by its occurence. Accordingly, Ishall require that the normal notice posting required ofRespondent be expanded as follows. The Union will berequired, consistent with the Board's Decision in Interna-tional Association of Bridge, Structural & Ornamental Iron-workers, Local 480, AFL-CIO (Building Contractors ofNew Jersey), 235 NLRB 1511 (1978), to cause the remedi-al notice, Appendix B, to be printed in a newspaper or somany newspapers as are necessary to achieve general cir-culation within its jurisdictional area. I shall also requirethe notice to be placed in any newsletter and/or newspa-26 The measure of earnings shall be the wage or salary of the positionto which the traveler would have been dispatched or employed, includ-ing supervisory positions. Local Union No. 725 of the United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada. AFL-CIO (Powers Regulator Company), 225NLRB 138 (1976).:7 While there was some evidence regarding the possibility of unavaila-bility of some of the travelers for employment during certain timesduring the backpay period, I find the question was not sufficiently litigat-ed to permit conclusive determinations as to particular travelers. I shalltherefore defer any resolution of such issues to the compliance stage ofthis proceeding. Local Union 725. supra, 225 NLRB 146 at fn. 24. At suchtime Respondent would have full opportunity to inquire into the questionas to when or whether particular travelers would have returned to theEmployer's employ had a nondiscriminating referral process been uti-lized. Cf. Trident Seafoods Corporation, 244 NLRB 566 (1979), enfd. 642F.2d 1148 (9th Cir. 1981). 1 note further, however, that multiple hiringhall registration of travelers shall not, under the circumstances of thiscase, toll backpay. See International Association of Bridge, Structural A Or-namental Ironworkers, Local 45 (Building Contractors Association of NewJersey), 235 NLRB 211, 212, fn. 5 (1978).269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDper sent to its members by the Union. The Union will befurther ordered to mail a copy of the notice to each andevery traveler as well as to each and every local unionto which the travelers belonged at the time of theUnion's discrimination against them and to each andevery local union within District 16. The Union shallalso be required to submit appropriate signed copies ofthe notice to the Regional Director for submission to theEmployer for posting, should it be willing. Finally, theUnion will be ordered to preserve and, upon request,provide opportunity to the Director or his agents, for in-spection and copying, all records necessary to determinethe amount of backpay due under the terms of this Orderand to insure that its terms have been fully compliedwith.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 29The Respondent, Plumbers and Pipefitters LocalUnion No. 403, affiliated with the United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry, AFL-CIO, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Coercing and restraining employees by telling trav-elers that their union hiring hall registration and/or dis-patch would be delayed or denied in order to provideregistration and dispatch priority to union members first,followed by District local union members, other Califor-nia local union members, and finally other local unionmembers.(b) Coercing and restraining employees by telling themthat the Union had caused the Employer's shutdown andsubsequently insisting on redispatching the Project's unitpositions in order to eliminate the travelers employed onthe Project and to replace those individuals with unionmembers.(c) Coercing and restraining employees by telling themthat, as a condition precedent to dispatch to the Employ-er, they must sign their travel cards in a manner indicat-ing they were no longer seeking work in the area, thusallowing the Union to terminate their future employmentrights at will.(d) Threatening employees with harm, loss of employ-ment, or denial of future employment unless theydropped charges filed with the National Labor RelationsBoard against the Union.(e) Failing and refusing to allow travelers to sign theunion hall referral system out-of-work book because thetravelers were not members of the Union.(f) Failing and refusing to dispatch travelers to theEmployer for employment in the unit at the Projectwhen said travelers were requested to by the Employer" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions. and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.by name who would have therefore been dispatched inaccordance with contractually established referral systempolicy and practice but for the Union's refusal to allowtravelers to register because said travelers were notmembers of the Union, thereby causing the Employer todiscriminate against them in violation of Section 8(a)(3)and (I) of the Act.(g) Failing and refusing to dispatch travelers to theEmployer for employment in the unit at the Project whowould have been dispatched in accordance with contrac-tually established referral system policy and practice butfor the Union's refusal to allow traveler's registrationeither in a timely manner or in the current book prioritybecause said travelers were not members of the Union,thereby causing the Employer to discriminate againstthem in violation of Section 8(a)(3) and (1) of the Act.(h) Causing or attempting to cause the Employer, orany other employer, to discriminate against the employ-ees listed on Appendix A of this Decision in violation ofSection 8(a)(3) and (1) of the Act because of the employ-ee's lack of membership in the Union.(i) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Keep and retain for the period the Employer em-ploys the Union's hiring hall to procure unit employeesat the Project permanent written records of its hiringand referral operations which will be adequate to dis-close fully the basis on which teach referral is made, andupon the request of the Regional Director for Region 31,or his agents, make available for inspection, at all reason-able times, any records relating in any way to the hiringand referral system.(b) Submit four quarterly reports to the Regional Di-rector for Region 31, due 10 days after the close of eachcalendar quarter subsequent to the issuance of this Deci-sion and Order, concerning the employment of the non-member applicants listed in Appendix A of this Decision.Such reports shall include the date and number of jobapplications made to Respondent, the date and numberof actual job referrals by Respondent, and the length ofsuch employment during such quarter period.(c) Place the referral register, for the above-describedperiod, on a table or ledge in the hiring hall for easyaccess and inspection by the applicants, as a matter ofright, upon the completion of each day's entries in suchregisters.(d) Make whole the individuals listed in Appendix Afor any loss of earnings and other benefits they may havesuffered by reason of the discrimination against themwith appropriate interest in the manner set forth in thesection of this Decision entitled "The Remedy."(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords, reports, work lists, and other documents neces-sary to analyze the amount of backpay due under theterms of this Decision and otherwise to insure the termsof this Order have been fully complied with.270 PLUMBERS AND PIPEFITTERS LOCAL UNION NO. 403(f) Post at all places where notices to employees, appli-cants for referral, and members are posted copies of theattached notice marked "Appendix B."30Copies of saidnotice, on forms provided by the Regional Director forRegion 31, aftel being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(g) Cause, at its expense, the attached notice marked"Appendix B" to be printed in a newspaper or newspa-per sufficient to achieve general circulation through theUnion's jurisdiction and in any newsletter or newspaperprepared by the Union and distributed by its members.(h) Send to each of the individuals listed on AppendixA and to each of the locals unions of the United Associ-ation of which each individual was a member in JuneSO In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."1980, and each local union in District 16, a signed copyof the attached notice marked "Appendix B."(i) Return to the Regional Director appropriate signedcopies of the attached notice marked "Appendix B" forretransmission to the Employer for posting, should it bewilling, at appropriate locations at the Project.(j) Notify the Regional Director for Region 31, inwriting within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXI. Steve Selby2. Arthus Mathis3. Charles Gamble4. Harold Holder5. Don Tilley6. Leo Bernhardt7. Andrew Peak8. Angelo Guidice9. Kenneth Baldwin10. John Hughes11. Doug King12. Ken Harris13. Celestino Martin14. Rick Dumouchelle15. Virgil Walker16. Al Furtado17. Sherman Conner18. George Carl19. Richard Sims20. Ben Koens21. Sadao Yabuno22. Sage Dibble23. John Nagy24. Terry Denning25. John Martin26. John Maloney271